               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-CR-00038-MR-WCM-2


UNITED STATES OF AMERICA,                  )
                                           )
                        Plaintiff,         )
                                           )
                  vs.                      )                       ORDER
                                           )
(2) SAUDEL BENITEZ,                        )
                                           )
                        Defendant.         )
                                           )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant.

     IT   IS,   THEREFORE,      ORDERED            that     this    case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant.

     IT IS SO ORDERED.
                                     Signed: January 15, 2021




     Case 1:18-cr-00038-MR-WCM Document 68 Filed 01/15/21 Page 1 of 1
